Citation Nr: 0509611	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  96-24 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a left ear 
injury to include hearing loss and tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan
INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1947.  The veteran filed a claim for pension or 
compensation in 1948, but this claim was deemed abandoned for 
failure to prosecute.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In April 1996, the veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of which is of 
record.  In July 1997, the veteran testified at a hearing 
before a member of the Board.  A transcript of the hearing is 
also of record.  

In December 1997 the Board remanded this case to the RO for 
further development.  
In October 2001, the Board afforded the veteran the 
opportunity for another hearing because the Board member, who 
had conducted the hearing in December 1997, had retired.  
There is no record of response to the letter.  In August 
2003, the Board again remanded the case.  

In March 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket.  


FINDING OF FACT

Current left ear hearing loss and tinnitus are the residuals 
of a left ear injury sustained in a parachute jump during 
service. 

CONCLUSION OF LAW

Residuals of a left ear injury to include hearing loss and 
tinnitus were incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.385 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

As the Board has reached a favorable disposition of the 
appeal, VCAA compliance need not be addressed. 

Factual Background 

Most of the service medical records are unavailable due to a 
fire in 1973 at the Federal Personnel Records Center in St 
Louis.  The available service medical records disclose that 
on entrance examination, hearing, measured by whispered 
voice, was 15/15 in each ear.  The remainder of the available 
service medical records, including the report of separation 
examination, contain no complaint, finding, or history of a 
left ear injury to include hearing loss and tinnitus.  On 
separation examination, hearing, measured by whispered voice, 
was 15/15 in each ear.  

The Army Separation document discloses that the veteran had 
two weeks of airborne jump training with the 11th Airborne 
Division.  The record also contains a certificate from the 
11th Airborne Division showing that the veteran was a 
qualified parachutist. 

In a January 1995 statement, the veteran asserted that, while 
serving with the 11th Airborne Division, he injured his left 
ear in a parachute accident.  The veteran claimed that he had 
a hearing loss for 2 or 3 months following the injury and 
after the hearing loss resolved he had severe earaches daily.  
He said that he was treated for these problems after service, 
but did not recall the doctor's name.  He said that the 
earaches diminished over time, but they still did occur.  
At the hearing in April 1996, the veteran testified that, 
during a regular parachute jump, he was hit on the left ear 
by the parachute riser.  He stated that after the injury he 
had hearing loss for two to three months and earaches that 
have persisted.  The veteran gave a similar testimony at the 
June 1997 hearing before the Board.  

On VA audiometry examination in September 1998, pure tone 
thresholds were 15, 10, 20, 40, and 50 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
Speech recognition was 94 percent correct in the left ear.  
The pertinent finding was left ear sensorineural hearing 
loss. 

On VA ENT examination in September 1998, the veteran stated 
that he sustained a left ear injury with hearing loss on a 
parachute jump during service.  He indicated that his hearing 
returned after three to four months and since then he has had 
recurrent ear pain and tinnitus.  The examiner expressed the 
opinion that the hearing loss was consistent with 
presbycusis, however, because of exposure to noise in 
service, he could not definitively say that some of the 
hearing loss was not due to trauma in service.  The examiner 
stated that tinnitus is associated with sensorineural hearing 
loss. 

On VA ENT examination in March 2004, after a review of the 
veteran's file, the examiner expressed an opinion on whether 
the veteran's current hearing loss, tinnitus, and recurrent 
ear pain were related to a left ear injury in service.  In 
the examiner's opinion, the in-service trauma from the 
parachute accident did in fact cause the veteran's left ear 
pain.  The examiner also stated that the veteran's 
sensorineural hearing loss with tinnitus seemed to be the 
result of the normal aging process, but the discrepancy 
between hearing loss in the left ear and the right ear was at 
least as likely as not attributed to the parachute injury. 

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385. 

While the veteran's service medical records do not document 
the left ear injury to include hearing loss, tinnitus, and 
pain, the veteran's testimony about the in-service injury is 
credible and consistent with the fact that the veteran was a 
qualified parachutist.  Moreover, while he did not complete 
his original VA claim in 1948, he did refer to the left ear 
injury then and his recollections since then have also been 
very consistent.  As the medical evidence shows that the 
veteran currently suffers from left ear hearing loss, which 
meets the standard of hearing impairment for the purpose of 
VA disability compensation, tinnitus, and pain, and as the 
record contains an opinion of a VA physician that the left 
ear hearing loss with tinnitus was at least as likely as not 
attributed to the parachute injury, the Board concludes that 
the evidence for and against the claim is in relative 
equipoise with the veteran prevailing.  38 U.S.C.A. 
§ 5107(b). 



ORDER  

Service connection for residuals of a left ear injury to 
include hearing loss and tinnitus is granted.  


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


